

EXHIBIT 10.1



CROSS COUNTRY HEALTHCARE, INC.





March 20, 2013



Mr. William J. Grubbs
407 Beacon Street
Boston, MA  02115


Dear Mr. Grubbs:

Cross Country Healthcare, Inc., a Delaware corporation (the “Company”), hereby
agrees to employ you, and you hereby agree to accept such employment, under the
following terms and conditions:

1.         Term of Employment.


(a)      Except for earlier termination as provided in Section 9 below, your
employment under this Agreement will be for an initial term commencing on April
1, 2013 (the “Effective Date”) and terminating on March 31, 2016 (the “Initial
Term”).



(b)      On the day following the last day of the Initial Term and each
anniversary thereof, the term of this Agreement will be automatically renewed
for successive renewal terms of one year each, subject to earlier termination as
provided in Section 9 below, unless at least 90 days’ prior to the last day of
the Initial Term or any such anniversary date either party will have given to
the other party written notice of its intention not to renew this
Agreement.  The period of time between the Effective Date and the termination of
your employment hereunder will be referred to herein as the “Employment Term.”

2.         Compensation.



(a)      You will be compensated for all services rendered by you under this
Agreement at the rate of (a) for the period from the Effective Date through the
date you are appointed Chief Executive Officer of the Company in accordance with
Section 3, $500,000 per annum and (b) on and following the date you are
appointed Chief Executive Officer of the Company in accordance with Section 3,
$550,000 per annum, payable in such manner as is consistent with the Company’s
payroll practices for executive employees.  Prior to each anniversary of the
Effective Date, the Company’s Board of Directors (the “Board”), or Compensation
Committee of the Board (the “Compensation Committee”), will review and consider
in its sole discretion whether to increase the base salary payable to you
hereunder.  Your annual rate of base salary as determined herein from time to
time, is hereinafter referred to as the “Base Salary”.



--------------------------------------------------------------------------------






(b)      For each calendar year during the Employment Term, you will be eligible
to receive an annual bonus in an amount of up 100% of your Base Salary for the
applicable year based on the level of achievement performance goals to be
established by the Compensation Committee for such year.  The level of the
performance goals achieved and the amount of the bonus will be determined by the
Compensation Committee in its sole discretion.  Any bonuses will be paid by the
Company no later than March 15 of the year immediately following the applicable
bonus period.  You must be employed by the Company or its affiliates on the day
any bonus is paid to earn any part of that bonus.  Your bonus for 2013, if any,
will be pro rated, determined by multiplying the amount of such bonus which
would be due for the 2013 by a fraction, the numerator of which is 285 and the
denominator of which is 365.



(c)      Subject to the approval of the Compensation Committee and your actual
commencement of employment, on the Effective Date you will receive the following
long term incentive awards pursuant to the Company’s 2007 Stock Incentive Plan
and subject to the provisions of the Company’s standard equity award agreements:



 

(x)      a grant of a number of restricted shares of the Company’s common stock
equal to Two Hundred Fifty Thousand Dollars ($250,000) divided by the closing
price of the Company’s common stock (the “Common Stock”) on April 1, 2013 (the
“Restricted Shares”) ; and

 

(y)      a grant of 50,000 non-tandem stock appreciation rights with a reference
price equal to the closing price of the Company’s common stock on April 1, 2013
(the “SARs”).



The Restricted Shares will vest as set forth in the Restricted Stock Agreement
to be entered into between you and the Company following the Effective
Date.  The SARs will vest and become exercisable in equal annual installments on
each anniversary of the Effective Date over a four year period subject to your
continuous employment by the Company or its affiliates through the applicable
vesting date.



2

--------------------------------------------------------------------------------






  3.     Duties.



         (a)     You will initially serve as the President and Chief Operating
Officer of the Company, subject to the direction and control of, and reporting
to, the Company’s Chief Executive Officer and the Board.  On or prior to July
31, 2013, the Board will appoint you to serve as, and for the remainder of the
Employment Term you will serve as, the Chief Executive Officer of the Company,
subject to the direction and control of, and reporting directly to, the
Board.  In addition, during the Employment Period, the Company will nominate you
to serve as a member of Board.  Your principal office will be located at the
Company’s principal office in Boca Raton, Florida.



         (b)     You will devote your full business time, energies and attention
to the business and affairs of the Company and its subsidiaries, if any.



         (c)     You will, except as otherwise provided herein, be subject to
the Company’s rules, practices and policies applicable to the Company’s senior
executive employees.



4.      Benefits.  You will be entitled to such benefits, if any, as are
generally provided by the Company to its employees, subject to satisfying the
applicable eligibility requirements.  The foregoing, however, will not be
construed to require the Company to establish any such plans or to prevent the
Company from modifying or terminating any such plans, and no such action or
failure thereof will affect this Agreement.  

5.      Expenses.  The Company will reimburse you for reasonable expenses,
including travel expenses, incurred by you in connection with the business of
the Company upon the presentation by you of appropriate substantiation for such
expenses in accordance with the Company’s expense reimbursement policy.  The
Company will pay on your behalf or reimburse you for the relocation expenses set
forth on Exhibit A attached hereto; provided, however, that the Company’s
aggregate obligations for such relocation expenses will in no event exceed
$200,000.  In addition, the Company will reimburse you for the reasonable legal
fees incurred by you in connection with the negotiation of this Agreement.

6.      Restrictive Covenants. 



        (a)       Non-Competition.  During such time as you will be employed by
the Company, and for a period of one year thereafter, you will not, without the
written consent of the Board, directly or indirectly become associated with,
render services to, invest in, represent, advise or otherwise participate as an
officer, employee, director, stockholder, partner, agent of or consultant for,
any business which is conducted in any of the jurisdictions in which the
Company’s business is conducted and which is competitive with the business in
which the Company is engaged; provided, however, that nothing herein will
prevent you from acquiring up to 3% of the securities of any company listed on a
national securities exchange or quoted on the NASDAQ quotation system, provided
your involvement with any such company is solely that of a stockholder. 



         (b)       Non-Interference.  You agree that during such time as you
will be employed by the Company, and for a period of two years thereafter you
will not without the written consent of the Board, for your own account or for
the account of any other person, interfere with the Company’s relationship with
any of its suppliers, customers or employees.



3

--------------------------------------------------------------------------------






        (c)       Reformation.  The parties hereto intend that the covenants
contained in this Section 6 will be deemed a series of separate covenants for
each country, state, county and city in which the Company’s business is
conducted.  If, in any judicial proceeding, a court will refuse to enforce all
the separate covenants deemed included in this Section 6 because, taken
together, they cover too extensive a geographic area, the parties intend that
those of such covenants (taken in order of the countries, states, counties and
cities therein which are least populous) which if eliminated would permit the
remaining separate covenants to be enforced to the maximum extent permitted in
such proceeding will, for the purpose of such proceeding, be deemed eliminated
from the provisions of this Section 6.  For purposes of Section 6, the term
“Company” will include the Company and each subsidiary of the Company.

7.     Confidentiality, Non-Interference and Proprietary Information.



        (a)       Confidentiality.  In the course of your employment by the
Company hereunder, you will have access to confidential or proprietary data or
information of the Company and its operations.  You will not at any time divulge
or communicate to any person nor will you direct any Company employee to divulge
or communicate to any person (other than to a person bound by confidentiality
obligations similar to those contained herein and other than as necessary in
performing your duties hereunder) or use to the detriment of the Company or for
the benefit of any other person, any of such data or information.  The
provisions of this Section 7(a) will survive your employment hereunder, whether
by the normal expiration thereof or otherwise.  The term “confidential or
proprietary data or information” as used in this Agreement will mean information
not generally available to the public or generally known within the relevant
industry, including, without limitation, personnel information, financial
information, customer lists, supplier lists, trade secrets, information
regarding operations, systems, services, knowhow, computer and any other
processed or collated data, computer programs, pricing, marketing and
advertising data.



       (b)       Proprietary Information and Disclosure.  You agree that you
will at all times promptly disclose to the Company (which, for the purposes of
this Section 7, will include the Company and any subsidiaries and affiliates of
the Company), in such form and manner as the Company may reasonably require, any
inventions, improvements or procedural or methodological innovations, programs
methods, forms, systems, services, designs, marketing ideas, products or
processes (whether or not capable of being trade-marked, copyrighted or
patented) conceived or developed or created by you during or in connection with
your employment hereunder and which relate to the business of the Company and
any subsidiaries or affiliates (“Intellectual Property”).  You agree that all
such Intellectual Property will be the sole property of the Company.  You
further agree that you will execute such instruments and perform such acts as
may reasonably be requested by the Company to transfer to and perfect in the
Company all legally protectable rights in such Intellectual Property.



4

--------------------------------------------------------------------------------






        (c)       Return of Property.  All written materials, records and
documents made by you or coming into your possession during your employment
concerning any products, processes or equipment, manufactured, used, developed,
investigated or considered by the Company or otherwise concerning the business
or affairs of the Company, will be the sole property of the Company, and upon
termination of your employment, or upon request of the Company during your
employment, you will promptly deliver same to the Company.  In addition, upon
termination of your employment, or upon request of the Company during your
employment, you will deliver to the Company all other Company property in your
possession or under your control, including, but not limited to, financial
statements, marketing and sales data, patent applications, drawings and other
documents.

8.     Equitable Relief.  With respect to the covenants contained in Sections 6
and 7 of this Agreement, you agree that any remedy at law for any breach of said
covenants may be inadequate and that the Company will be entitled to specific
performance or any other mode of injunctive and/or other equitable relief to
enforce its rights hereunder or any other relief a court might award.

9.     Earlier Termination.  Your employment hereunder will terminate prior to
the expiration of the Initial Term (or any renewal term, in the event of
renewal) on the following terms and conditions:


        (a)     This Agreement will terminate automatically on the date of your
death.



        (b)     The Company may terminate your employment upon notice if you are
unable to perform your duties hereunder for 120 days (whether or not continuous)
during any period of 180 consecutive days by reason of physical or mental
disability.  The disability will be deemed to have occurred on the 120th day of
your absence or lack of adequate performance.



        (c)     This Agreement will terminate immediately upon the Company’s
sending you written notice terminating your employment hereunder for
Cause.  “Cause” means (i) an act or acts of fraud or dishonesty by you which
results in the personal enrichment of you or another person or entity at the
expense of the Company; (ii) your admission, confession, pleading of guilty or
nolo contendere to, or conviction of (x) any felony (other than third degree
vehicular infractions), or (y) of any other crime or offense involving misuse or
misappropriation of money or other property; (iii) your continued material
breach of any obligations under this Agreement 30 days after the Company has
given you notice thereof in reasonable detail, if such breach has not been cured
by you during such period; or (iv) your gross negligence or willful misconduct
with respect to your duties or gross misfeasance of office.



5

--------------------------------------------------------------------------------






       (d)     This Agreement will terminate immediately upon (x) the Company’s
sending you written notice terminating your employment hereunder without Cause
for any reason or for no reason, or (y) your delivery to the Company of a
written notice of your resignation for Good Reason.  “Good Reason” means, if
without your written consent, any of the following events occurs that are not
cured by the Company within 30 days of written notice specifying the occurrence
such Good Reason event, which notice will be given by you to the Company within
90 days after the occurrence of the Good Reason event: (i) a material diminution
in your then authority, duties or responsibilities; (ii) a material diminution
in your Base Salary; (iii) a relocation of your principal business location to a
location more than 50 miles outside of Boca Raton, Florida; or (iv) any material
breach of this Agreement by the Company.  Your resignation hereunder for Good
Reason will not occur later than 180 days following the initial date on which
the event you claim constitutes Good Reason occurred.  Upon a termination of
your employment by the Company without Cause other than due to a non-renewal of
the Agreement by the Company in accordance with Section 1(b), or your
resignation for Good Reason, the Company’s sole obligation to you will be to pay
or provide to you the Accrued Amounts (as defined below) and, subject to Section
9(f), to pay you (i) continued payments of the Base Salary in accordance with
the Company’s regular payroll practices for a period of 12 months following the
date of termination and (ii) a Pro Rata Portion (as hereinafter defined) of the
bonus, if any, earned by you with respect to the calendar year in which such
termination occurred (collectively, the “Severance Payments”); provided, that
the first payment of the Severance Payment due pursuant to clause (i) of this
sentence will be made on the 90th day after the date of termination, and will
include payments that were otherwise due prior thereto and provided, further,
that the Severance Payment, if any, due pursuant to clause (ii) of this sentence
will be made promptly following the completion of the audit for such calendar
year.  “Pro Rata Portion” shall mean a fraction, the numerator of which is the
number of days elapsed in the calendar year of termination prior to the date of
termination, and the denominator of which is 365.  Notwithstanding the
foregoing, if you are or become eligible for severance benefits under the
Company’s Executive Severance Plan (as in effect on the Effective Date, as
thereafter amended, or any similar plan or arrangement adopted by the Company in
replacement thereof, the “Severance Plan”) you will cease to be eligible for the
Severance Payments and the Company sole obligation will be to pay you the
amounts and provide you with the benefits provided in the Severance Plan subject
to the terms and conditions thereof(i).



       (e)     Except as specifically set forth in Section 9(d) above, upon
termination of your employment for any reason, the Company’s obligations
hereunder will cease other than to provide you with (collectively, the “Accrued
Amounts”):



                (i)  any unpaid Base Salary through the date of termination
payable in accordance with the Company’s regular payroll practices;



               (ii)  reimbursement for any unreimbursed business expenses
incurred through the date of termination paid promptly in accordance with
Sections 5 and 17(b)(iv);



               (iii)  payment for any accrued but unused vacation and sick time
in accordance with Company policy, payable within thirty (30) days following the
termination of the your employment; and



               (iv)  all other applicable payments or benefits to which the you
may be entitled under, and paid or provided in accordance with, the terms of any
applicable compensation arrangement or benefit, equity or fringe benefit plan or
program or grant or this Agreement.



        (f)    The Severance Payments will only be payable to you if within 60
days following the date of termination you execute and deliver to the Company a
fully effective and irrevocable release of claims against the Company and
related parties, which the Company will provide to you within 7 days following
the date of termination.



6

--------------------------------------------------------------------------------






10.     Representation and Warranty.  The execution, delivery and performance of
this Agreement by you will not conflict with or result in a violation of any
agreement to which you are a party or any law, regulation or court order
applicable to you.



11.     Effectiveness; Entire Agreement; Modification.  This Agreement
constitutes the full and complete understanding of the parties and will, on the
Effective Date, supersede all prior agreements between the parties with respect
to your employment arrangements.  No representations, inducements, promises,
agreements or understandings, oral or otherwise, have been made by either party
to this Agreement, or anyone acting on behalf of either party, which are not set
forth herein, or any others are specifically waived.  This Agreement may not be
modified or amended except by an instrument in writing signed by the party
against which enforcement thereof may be sought.



12.     Severability.  Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction will, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.



13.     Waiver of Breach.  The waiver of either party of a breach of any
provision of this Agreement, which waiver must be in writing to be effective,
will not operate as or be construed as a waiver of any subsequent breach.



14.     Notices.  All notices hereunder will be in writing and will be sent by
express mail or by certified or registered mail, postage prepaid, return receipt
requested, if to you, to your residence as listed in the Company’s records, and
if to the Company to:


 

Cross Country Healthcare, Inc
6551 Park of Commerce Boulevard, N.W
Boca Raton, FL 33487
Attention: General Counsel

15.     Assignability; Binding Effect.  This Agreement is personal to you and
may not be assigned by you.  This Agreement will be binding upon and inure to
the benefit of you, your legal representatives, heirs and distributees, and will
be binding upon and inure to the benefit of the Company, its successors and
assigns.



16.     Governing Law.  All questions pertaining to the validity, construction,
execution and performance of this Agreement will be construed and governed in
accordance with the laws of the State of Florida, without regard to the
conflicts or choice of law provisions thereof.



7

--------------------------------------------------------------------------------






17.         Tax Matters.  



             (a)   WITHHOLDING.  The Company may withhold from any and all
amounts payable under this Agreement such federal, state and local taxes as may
be required to be withheld pursuant to any applicable law or regulation.



            (b)   SECTIONS 409A.

     (i)     Although the Company does not guarantee the tax treatment of any
payments under this Agreement, the intent of the parties is that payments and
benefits under this Agreement comply with, or be exempt from, Code Section 409A
and, accordingly, to the maximum extent permitted, this Agreement will be
interpreted in accordance with the foregoing.  In no event whatsoever will the
Company be liable for any additional tax, interest or penalties that may be
imposed on the Employee by Code Section 409A or any damages for failing to
comply with Code Section 409A.

     (ii)    Notwithstanding any provision in this Agreement or elsewhere to the
contrary, if on your date of termination you are deemed to be a “specified
employee” within the meaning of Code Section 409A and using the identification
methodology selected by the Company from time to time, or if none, the default
methodology under Code Section 409A, any payments or benefits due upon a
termination of your employment under any arrangement that constitutes a
“deferral of compensation” within the meaning of Code Section 409A (whether
under this Agreement, any other plan, program, payroll practice or any equity
grant) and which do not otherwise qualify under the exemptions under Treas.
Regs. Section 1.409A-1 (including without limitation, the short-term deferral
exemption and the permitted payments under Treas. Regs. Section
1.409A-1(b)(9)(iii)(A)), will be delayed and paid or provided to you in a lump
sum (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay), on the earlier of (i) the date which
is six months and one day after your separation from service (as such term is
defined in Code Section 409A) for any reason other than death, and (ii) the date
of your death, and any remaining payments and benefits will be paid or provided
in accordance with the normal payment dates specified for such payment or
benefit.



8

--------------------------------------------------------------------------------




     (iii)     Notwithstanding anything in this Agreement or elsewhere to the
contrary, a termination of employment will not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that constitute “non-qualified deferred compensation” within
the meaning of Code Section 409A upon or following a termination of your
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms will mean “separation from service” and the date of such separation from
service will be the date of termination for purposes of any such payment or
benefits.

     (iv)     Any taxable reimbursement of costs and expenses by the Company
provided for under this Agreement will be made in accordance with the Company’s
applicable policy and this Agreement but in no event later than December 31 of
the calendar year next following the calendar year in which the expenses to be
reimbursed are incurred.  With regard to any provision in this Agreement that
provides for reimbursement of expenses or in-kind benefits, except as permitted
by Code Section 409A, (x) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit, and (y) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year will not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (y) will not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

     (v)     Whenever a payment under this Agreement may be paid within a
specified period, the actual date of payment within the specified period will be
within the sole discretion of the Company.

     (vi)     With regard to any installment payments provided for under this
Agreement, each installment thereof will be deemed a separate payment for
purposes of Code Section 409A.

18.         Headings.  The headings of this Agreement are intended solely for
convenience of reference and will be given no effect in the construction or
interpretation of this Agreement.

19.         Counterparts.  This Agreement may be executed in several
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.

20.         Review of this Agreement.  You acknowledge that you have (a)
carefully read this Agreement, (b) had an opportunity to consult with
independent counsel with respect to this Agreement and (c) entered into this
Agreement of your own free will.

9

--------------------------------------------------------------------------------




If this letter correctly sets forth our understanding, please sign the duplicate
original in the space provided below and return it to the Company, whereupon
this will constitute the employment agreement between you and the Company
effective and for the term as stated herein.



 

CROSS COUNTRY HEALTHCARE, INC.

   

By:

Joseph A. Boshart, President







Agreed as of the date
first above written:




________________________
William J. Grubbs





10

--------------------------------------------------------------------------------




EXHIBIT A



 *      2 house hunting trips.
 *      $5,000 per month for temporary housing.
 *      Transport of one car from Seattle and one car from Boston (covered).
 *      Packing and shipping of household goods from Seattle and Boston.
 *      Closing costs including realtor fees for sale of Boston home; provided,
   however, the Company shall only be required to reimburse for 50% of realtor
   fees.
 *      Closing costs for acquiring a home in South Florida.


11
